          Case 2:21-cr-00260-AB Document 1 Filed 05/27/21 Page 1 of 4 Page ID #:1

                                                                                                  ~!L£D

 1
         Name: ~~jc~r~e~ ~~~-~^~~L~G~                                                  2021 ~Y 2l QM 10~ 2~
 2                                                                                   CL~.n} tl .,                      .~~ i
         Address: ~ Z\S `~ 1r~af.~'~S~ f 1-1I~~1i-'~
 3       ~In~C'wc.\~ ~ ~ ~                   ~0 ~cS Ca
 4                                                                                   -~ v ~..._..______~.._.__.._~~~
         Phone: ~ ~~ Q1 1~ ~ — 5 `~ ~
 5       Fes: N 1~
 6
         In Pro Per
 r~
                                            UNITED STATES DISTRICT COURT
 :
 E~
                                           CENTRAL DISTRICT OF CALIFORNIA
 'rS
                                                                    CASE NUMBER:

10       ~e~o1~ a-~ k~.e S iz~t-~
11             a~          ~~~~ ~U~~i a
                                                        Plaintiff   ~~ ~~~ C ~                 C~~          ~-e.rna~~.1
12                                    v.
13

14

15
                                                                     ~ 6S I~') Le~.v~ To ~,rr►~e~~~l ~ ~1~~~~                    ~h fti~~.
                                                 Defendant(s).             ( Ent~F document title in the space provided above)

~~

~~ ~
18         10 ~~e.                         L ~,-e~ ~ ~~         —C fi t.         C,c~;~° ~" ~
19

Zo
21

22         ~ V`     ~ -t~ LAC lrrt"             '~~5~ ~h-~                 ~ ~~            ~ ~~         ~~ • J

23       ~ ~~~~             ~~~t~:                 I CSC              ~~~r--- ~~~,                    ~~1
24
                                                    ~                T
25          ~o r~~'~,
26

27

28



                                                            Page Number
       CV-127 (09/09)                       PLEADING PAGE FOR A SUBSEQUENT DOCUMENT
Westlaw           Case 2:21-cr-00260-AB Document 1 Filed 05/27/21 Page 2 of 4 Page ID #:2                                              910/20, 1:42 AM




                               2 WesYs Fed. Forms, District Courts-Civil § 2:48 (5th ed.)

                               West's i'ederal Porrus ( May 2020 Update
                               District Courts-Civil
                               J ar~ F:. C~ ren ig dO
                               Chapter 2. Remrn~al of Cases from State Court to Federal District Com-t
                               III. I~orn~s
                               ~~. Notice of Remo~~al




                             § 2:48. Criminal prosecution against
                              person denied civil rights—Attempting to
                              obtain service at public accommodation
                             [28 U.S.C.A.§ 1443]
                                                                   (Caption]


                               NOTICE OF REMOVAL


                               Defendant name ofdefendant]files this Notice of Removal ofthe above-
                               described action to the United. States District Court for the[name ofdistrict]
                               District of j~iame ofstate]from the(name ofstate court]where the action is now
                               pending as provided by Title 28, U.S. Code, Chapter 89 and states:



                            i. The Defendants are presently at liberty on bail and are charged with violating
                   ~.~,7~~.~;2~specification ofstatute]. Defendants were arrested by members ofthe Police.
                                                 ~,~,,i..na, CA-
                               Department of[mm~e ofcity], and their arrests were effected for the sole purpose
                               of aiding, abetting, and perpetuating customs, and usages having deep historical
                               and psychological roots in the r~iores and attitudes which exist within(nairte of
                               city]with respect to serving and seating members ofthe African-American race in
                               such places of public accommodation and convenience upon a racially
                               discriminatory basis and upon terms and conditions not imposed upon members
                               of the so-called white or Caucasian race. Members ofthe so-called white or
                               Caucasian race are similarly treated and discriminated against when
                               accompanied by members ofthe African-American race.



                            2. Defendants,[names ofdefendants], were arrested on(date ofarrest], when they
                               sought to obtain service,food, entertainment, and comfort at[mine ofplace], a
                               privately owned restaurant opened to the general public. The following named
                               Defendants were arrested at(name ofplace]and charged by special presentinei~t
                               of(specification ofdate]Grand Jury of[narrie ofcounty], name ofstate], with
                               violating the above-mentioned statute:[names and dates ofalleged violations].

                                                          ~~~ ~
https://1.next.westlaw.com/Document/Id61636dc81f811e4a3d9c4d2ba10...toc&transitionType=CategoryPageltem&contextData=%28sc.Default%29       Page 1 of 3
Westlaw            Case 2:21-cr-00260-AB Document 1 Filed 05/27/21 Page 3 of 4 Page ID #:3                                              9/10/20, 1:42 AM


                               The defendants(names ofdefendants]were ar~•ested on date ofarrestJ, when
                               they sought to obtain service,food, entertainment, and comfort at(name of
                               place]a privately owned restaurant opened to the general public. Additionally,
                             the following named defendants were arrested at[nnrne ofplace)a privately
                             owned restaurant, and charged by special presentment of the Grand Jury of
                             (name ofcounty],jname ofstate]with violating the above-mentioned statute:
                              (names and dates ofalleged violations].(Statement ofsimilar allegations as to
                               additional defendants].



                             g. Following Defendants' arrests, as described above, the(name ofcounty)County
                               Urand Jury returned special presentments against Defendants charging them
                               with violating jspecificution ofstatute)above. The cases of(citation ofcases]
                             growing out of the arrests and special presentments, are present]y pending in the
                             (name ofstate, cow•tJ, to be heard dm•ing the week of[specification ofdate]
                             through (specification ofdate],the first case to be called for trial at(time of trial]
                             on date oftrial).



                            4. By vi~~tuc of z8 U,S.C.A. § 1.443, this court has jurisdiction to hear and try the
                               charges now pending against Defendants. Removal is sought to protect the rights
                               guaranteed the defendants under the due process and equal protection. clauses of
                               Section i, Fourteenth Amendment ofthe Constitution of the United States and to
                               protect the right offree speech, association, and assembly guaranteed by the First
                               Amendment of the Constitution of the United States and §§ 2oi and 204 of the
                               Civil Rights Act of 1964(42 U.S.C.A. §§ 2000a, 2000a-2), a law providing for
                               equal civil rights and for specific civil rights stated.in terms of racial equality.
                               Moreover, Defendants are being prosecuted for acts done under color of authority
                               derived from the constitution and laws of the United States and for refusing to do
                               an act that was, and is, inconsistent with the Constitution and Laws of the United
                               States.




                            5. Defendants are denied and/or cannot enforce in the(name ofstate court]rights
                               under the Constitution and Laws of the United States providing for the equal
                               rights of citizens of the United. States and all persons within the jurisdiction
                               thereof, in that, among other things,(name ofstate]by statute, custom, usage,
                               and practice supports and maintains a policy of racial discrimination.



                            6. Since Defendants are at liberty on bond, this court is not required to issue its writ
                              of habeas corpus to bring the defendants before the court.



                            ~. Defendants will give written notice of the filing of this notice as required by 28

                                                                  Q~-cam
h ttps://1.next.westlaw.com/Document/Id61636dc81f811e4a3d9c4d2ba10...toc&transitionType=CategoryPageltem&contextData=%28sc.Default%29        Page 2 of 3
Westlaw               Case 2:21-cr-00260-AB Document 1 Filed 05/27/21 Page 4 of 4 Page ID #:4                                                                 9/10/20, 1:42 AM



                                      u.s.c.A. § ~44~~a~.


                                   8. A copy of this notice will be fi]ed with the clerk of the(name, ofstate court]as
                                      required by 28 LT.S.C.A. § i44~~~~)•


                                      WHEREFORE,Defendants request that this action proceed in this court as an
                                      action properly removed to it.


                                      llated:(date ofnotice] ~0.Y ~-C ~ 2C~2 j
                                            ~' ~- ti~~Prt.q-~~,~
                                   (Name ofattorney]                        ~►~rn,,~~~        ~-~,~~~~ -~ ~ ~ ~~
                                     Attorney for Defendants
                                     (Bar number of attorney]
                                     [Address of attorney]         1~2~ S5 I-~~.~ ~5 d- Avg ~... ~ ~1/t;.~~. ~l ~•, (Ig-- ~0 (}'G~
                                     (Telephone number of attorney] (~ ~\ ~~ ~ .~~~~
                                                                    ~- J
                                     (Fax number of attorney]
                                     (Email address of attorney]                    a,; ~`C ~:, yt ~; t~ ~t      _ c~ ,~,
                                     Notes


                                     Comment:

                                     This form is adapted from the Petition for Removal used in State of Ga. v. Rachel,
                                     3~4 U.S. X80, 86 S. Lt. i~83, i6 L. Ed. 2d g25 (ic~6b). In that case the petition was
                                     held sufficient without specific reference to the Civil Rights Act of 1964.




                                          Treatises and Practice Aids
                                             • ti'right and I~4iller's Federal Practice and Procedure, Jurisdiction anti
                                                 Related Matters §§ 3~oi to 340



                                                       Y :,`I



                                     1 Footriotes

                                     ao          Professor of Lacv, Marquette University Law School.


                                      ~ ;~~ct psi'                   .,.;




                                                                                   ~~-~~-- y
  Westlaw. ~ 2020 Thomson Reuters ~ Privacy Statement ;Accessibility I Supplier Terms ', Contac[ Us ', 1-800-REF-ATTY (1-800-733-2889)   Improve Westlaw   T'+u~+E± lo€ ~~i#T~RS




https://1.next.westlaw.com/Document/Id61636dc81f811e4a3d9c4d2ba10...tot&trensitionType=CategoryPageitem&contextData=%28sc.Default%29                                Page 3 of 3
